Citation Nr: 0534581	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from August 1971 to July 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board remanded the case for additional development in 
November 2004.  The development was completed and the case 
returned to the Board.

The Board notes that the RO granted service connection for 
hypertension in a December 2004 rating decision and service 
connection peripheral neuropathy of both lower extremities 
and erectile dysfunction by an August 2005 decision.  The 
record does not contain a notice of disagreement as to these 
decisions; thus, these issues are not before the Board.


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin and diet 
restriction, but does not require regulation of his 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.119, Diagnostic Code 7913 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letter to the 
veteran from the RO dated in October 2001, prior to the July 
2002 rating decision, as well as further letters in January 
2004 and December 2004, which addressed the issue of 
increased evaluation for diabetes mellitus, and by the 
discussions in the statement of the case, and a supplemental 
statement of the case.  By means of these documents, the 
veteran was told of the requirements for an increased 
evaluation for diabetes mellitus, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claims.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the statement of the 
case (SOC) and SSOCs have included a summary of the evidence, 
all other applicable law and regulations, and a discussion of 
the facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's medical treatment 
records.  There is no indication of any relevant records that 
the RO failed to obtain.    

The Board notes that the veteran submitted a letter directly 
to the Board in December 2005 again reiterating his case.  
While a waiver of RO jurisdiction was not received, the Board 
finds that this statement contains the same contentions and 
statements that were previously submitted by the veteran.  As 
such, it is not additional evidence for which waiver is 
required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
examinations in 2002, 2003, 2005. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

Analysis 

In July 2002, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation effective 
November 25, 1996.  The 20 percent rating was based on VA 
outpatient treatment records that showed a history of 
diabetes mellitus since 1993, and VA regulations that provide 
for service connection for diabetes mellitus based on a 
presumed exposure to herbicide for Vietnam veterans. See 38 
C.F.R. §§ 3.307(a) (6) and 3.309(e).  The veteran appeals 
this action, contending that he is entitled to a higher 
rating because he uses insulin to control his diabetes 
mellitus and that he has to regulate his activities.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice know as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A total evaluation of 
100 percent is assigned for diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Under the criteria for a 60 percent rating, 
regulation of activities is described as involving avoidance 
of strenuous occupational and recreational activities.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities.  A 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or requiring an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Code 7913.

Private medical records submitted in 2001 show that the 
veteran was diagnosed with diabetes in 1993.  These records 
show use of an oral hypoglycemic agent and restricted diet 
and then use of insulin in 2001.  These medical records do 
not show that the veteran's activities were regulated due to 
his diabetes.  In a July 2002 rating decision, the RO granted 
service connection for diabetes and assigned a 20 percent 
evaluation effective from November 25, 1996, the date of the 
veteran's original claim for diabetes.

VA treatment records from 2002 to 2004 show that the veteran 
was seen on several occasions with poorly controlled 
diabetes.  The records state that the veteran was obese and 
also has hypertension.  It was noted that he was on insulin, 
trying to following the diabetes diet, and that he reported 
walking for exercise.  In 2004, the medical records show that 
the veteran continued to be active and was losing some 
weight.

In January 2005, the veteran's physician, Dr. Emery, stated 
that the veteran was on insulin and could not have a 
commercial driver's license.

At a March 2005 VA examination, the veteran reported that he 
experiences chronic pain, tingling, and numbness in his lower 
extremities and feet which interferes with his ability to 
walk at a pace and rate to get adequate exercise.  
Additionally, he stated that his reduction in activity was 
due to shortness of breath and deconditioning.  The examiner 
diagnosed diabetes mellitus requiring insulin therapy with 
concomitant use of oral therapy, hypertension, diabetic 
neuropathy in the lower extremities, and Raynaud's phenomenon 
in the feet.  The examiner stated that she could find no 
correlation in the literature of relationship between 
Raynaud's phenomenon and the veteran's diabetes.  

Upon review of the medical evidence, the Board finds that the 
veteran's diabetes mellitus is appropriately evaluated at 20 
percent disability, which requires dietary restrictions and 
insulin.  The medical evidence does not contain any evidence 
that the veteran's diabetes or disabilities due to his 
diabetes result in regulation of activities.  Specifically, 
in the March 2005 examination, the examiner noted that the 
veteran reported that his reduction in activity was primarily 
related to his shortness of breath and deconditioning, 
neither of which are the result of his diabetes.  
Furthermore, the veteran reported that walking bothered him 
due to pain, tingling and numbness in his feet.  While the 
examiner noted that there was diabetic neuropathy in the 
lower extremities, there was also Raynaud's phenomenon, which 
was not due to diabetes.  The Board points out that walking 
is not the only form of exercise available.

The Board observes that regulation of activities is defined 
in the regulations as any requirement to avoid strenuous 
occupational and recreational activities.  So defined, 
regulation of activities does not include the fact that the 
veteran cannot get a commercial driver's license.  As 
indicated by the veteran's doctor, this appears based on his 
requirement to take insulin, not due to physical limitations 
caused by his diabetes.  Moreover, in 2002 - 2004, he 
reported that he exercised daily by walking, which at times 
helped him lose weight.  None of these treatment records over 
a period of years in any way notes or documents that the 
veteran requires a regulation of activities, as defined in 
the Schedular criteria.  

Thus, because the medical evidence does not show any 
regulation of activities due to diabetes mellitus, the 
veteran's disability more nearly approximates the criteria 
for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913. See also 38 C.F.R. § 4.7.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999). While there may 
have been day-to-day fluctuations in the veteran's diabetes 
mellitus, the evidence shows no distinct periods of time, 
since service connection became effective in November 1996, 
during which his diabetes mellitus was more than 20 percent 
disabling.  Thus, higher staged ratings are not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation 
higher than 20 percent for diabetes mellitus.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue. Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for service-connected diabetes mellitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


